Lamar, J.
“ A bailment is a delivery of goods or property for the execution of a special object, beneficial either to the bailor or *810bailee, or both; and upon a contract, express or implied, to carry out this object and dispose of the property in conformity with the purpose of the trust.” Civil Code, § 2894. But delivery under which the bailee acquires an independent and temporarily exclusive possession is essential to the contract of bailment. When, therefore, the owner of timber contracted with another that the latter should convert the trees into ties, and agreed to pay therefor at a certain rate for each tie when inspected and delivered, the arrangement was not one of bailment. It gave the workman no special property in the ties. There was no exclusive possession in the bailee. The title and possession of the standing timber were in Jones; when a tree was cut and fell to the ground, and when the ties were hewn and piled on his land, the legal possession of Jones continued. The contract was one of employment, under which Baker was to do the work and receive compensation when the cross-ties were inspected. It is true the witness stated that payment was to be made when they were inspected and delivered, but in legal effect they needed no delivery, already being, in contemplation of the law, in the possession of the owner. It is like the case where one is employed to split rails, or to cut and cord wood on the premises of the owner. The workman may have physical custody and by his labor may have given added value to the material'; but the legal possession is in the owner of the land, and the laborer has no special property therein as bailee. He may acquire a lien under the Civil Code, §§ 2792, 2793, but has none under those sections relating to bailments. Fitzgerald v. Elliott, 126 Pa. St. 118, 42 Am. St. R. 812, is directly in point. It is not like the case where wheat is left with a miller to be ground into flour, or where logs are turned over to the owner of a sawmill to be converted into boards. In these cases there is an actual change of legal as well as physical possession, by virtue of which the bailee is entitled to maintain an action of trover or trespass against one who interferes with his possession, or who negligently destroys the property while in his custody. The title and possession .of the ties being in Jones, the right of action for their destruction was in him, and the plaintiff must look to his employer for compensation for the work done, or for the value of his services. Compare Civil Code, §2919; Wall v. State, 75 Ga. 474; Thornton v. McDonald, 108 Ga. 3; Jordan v. Jones, 110 Ga. 47. *811This conclusion necessitating a reversal, it is unnecessary to consider whether under the facts the defendant was shown to have been liable for the results of the fire.

Judgment reversed.


All the Justices concur.